DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 03/29/2019.


Information Disclosure Statement
                The information disclosure statement filed 01/10/2022 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.


Abstract
                The abstract filed 03/29/2019 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities:
In para [0018] lines 3-4 recites “first cylindrical surface 106”, it should be read as “first cylindrical surface 104”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “first component” and “second component” in claims 1, 12 and 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Since, the claim and specification fail to define what is the specific structure which forms appendages. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “that is coaxially nested”. However, the phrase “that is” renders the claim indefinite, since claim languages as recited fails to define which structural element is being attempted to referred to by the applicant. For this reason, the metes and bounds of claim 1 cannot be ascertained and the claim appears to be indefinite.  
Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the bottom surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim, which renders the claim indefinite.
Claim 24 recites “at about 60 degrees” which renders the claim indefinite, since claims fail to define the term “about” nether specification discloses the extent of the claimed term “about”.
The dependent claims as they inherent the defects of claims 1and 23 are also rejected for similar reasons.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Publication number 2002/0128135 A1 to ASP et al. (ASP) combine with the following reasons.

Re: Claim 23:
ASP discloses:
A seal assembly (¶0053: See Fig.19: 84) that seals a cavity between a first surface and a second surface opposite the first surface (¶0053: See Fig.19 as annotated by the examiner: cavity having first and second surfaces opposite each other), the seal assembly comprising:
a seal having a first face facing the first surface (¶0053: See Fig.19 as annotated by the examiner: FS), a second face (¶0053:See Fig.19 as annotated by the examiner: SS facing the bottom surface) facing the bottom surface, a sealing end (¶0053: See Fig.19 as annotated by the examiner: sealing end SE), and an engagement end (¶0053: See Fig.19 as annotated by the examiner: EE); and
a seal actuator assembly (¶0054: See Fig.19 as annotated by the examiner: actuator assembly 75) that applies a force to the engagement end of the seal to urge the seal in a first direction toward an engaged position within the cavity (¶0054: See Fig. 18, Fig.19 as annotated by the examiner: actuator assembly 75 applies force via spring 92 to close the valve and seal the cavity as explained in para 0054), the force applied to the engagement end of the seal having a first component (¶0054: See Fig. 18, Fig.19 as annotated by the examiner: first component 91) that is aligned with the first direction (¶0054: See Fig. 18, Fig.19 as annotated by the examiner: first downward vertical downward direction), and a second component (¶0054: See Fig. 18: 93) that is perpendicular to the first direction (¶0054: See Fig. 18, Fig.19 as annotated by the examiner: the claim is limited to perpendicular to the first direction and in the instant case at least horizontal axis of 93 is perpendicular to the first direction which is vertically downward direction) the first component being at least 1.7 times greater than the second component.
Although ASP discloses that second component is greater than the first component, however ASP is silent regarding the first component being at least 1.7 times greater than the second component, however it would have been an obvious matter of design choice to elect different sizes of first and second components, since such a modification would have involved a mere change in the size of a component, since a change in size is generally recognized as being within the level of ordinary skill in the art, further the specification fails to show any criticality of the claimed sizes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired sizes depending upon the system requirement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

    PNG
    media_image1.png
    1156
    950
    media_image1.png
    Greyscale

Re: Claim 24:
ASP discloses:
The seal assembly of claim 23, wherein the seal actuator assembly comprises a seal actuator (¶0054: See Fig.19 as annotated by the examiner: actuator assembly 75) that applies the force to the engagement end of the seal (¶0053-¶0054: See Fig.19 as annotated by the examiner: EE), the seal actuator (¶0054: See Fig.19 as annotated by the examiner: actuator assembly 75) having a surface that is angled (¶0054: See Figs.17-19: angled surface as shown) at about 60 degrees or more from the first direction.
Although ASP discloses that actuator assembly has an angled surface, however ASP is silent regarding specific angle of about 60 degrees or more, however it would have been an obvious matter of design choice to elect different angles depending on the desired system, since such a modification would have involved a mere change in the size of an angle of a component which is recognized as being within the level of ordinary skill in the art, further the specification fails to show any criticality of the claimed angle, therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired angle depending upon the system requirement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Allowable Subject Matter and Prior Art
Claim (s) 25-26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013018069 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 25: “wherein the seal actuator comprises one or more spring biased members comprising an angled surface that engages the engagement end of the seal, the angled surface being movable in a direction that is perpendicular to the first direction” in combination with limitations of base claim and intervening claims.
Re: Claim 26: “wherein the seal actuator comprises one or more spring biased member comprising an angled surface that engages the engagement end of the annular seal, the angled surface being rotatable about an axis that is perpendicular to the first direction.” in combination with limitations of base claim and intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 9, 2022